     Case 3:15-cr-00431-K Document 297 Filed 09/15/20   Page 1 of 2 PageID 1035



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION



UNITED STATES OF AMERICA              )
                                      )
v.                                    )            No. 3:15-cr-431-K (02)
                                      )
ROBERT GEORGE POLLARD,                )
         Defendant.                   )



       ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
           FINDINGS, CONCLUSIONS AND RECOMMENDATION

         The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Defendant filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation

to which objection was made. The Court corrects the Magistrate Judge’s findings to

reflect that the assault conviction occurred in 1991 not 2015. Even with that slight

correction, none of Defendant’s ailments have prevented him from criminal conduct.

Further, Defendant Pollard has not shown the Court that he is not dangerous.

         The objections are OVERRULED, and the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge.
 Case 3:15-cr-00431-K Document 297 Filed 09/15/20   Page 2 of 2 PageID 1036



      IT IS THEREFORE ORDERED that the Defendant’s Sealed Motion for

Sentence Reduction Pursuant to the Compassionate Release Statute 18 U.S.C.

§3582(c)(1)(A)(ii) is DENIED.

      SO ORDERED.

      Signed September 15th , 2020.
                                        _________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
